DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “processing and synthesizing the collected pieces of data of the ultrasonic signals, wherein synthesizing the data includes depicting an image including [[a]] not the entire inspection object but instead only one surface of the inspection object in a region including a plurality of pixels partitioned in a grid-like fashion based on the collected pieces of data of the ultrasonic signals” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2-7 are allowable based upon their dependency thereof claim 1.
With regards to claim 8
The prior art does not disclose or suggest the claimed “primary depicting processing of depicting an image including not the entire inspection object but instead only one surface of the inspection object in a region including a plurality of pixels partitioned in a grid-like fashion based on the data of the ultrasonic signals collected in the data collection processing” in combination with the remaining elements as set forth in claim 8.

With regards to claim 13
The prior art does not disclose or suggest the claimed “processing and synthesizing the collected pieces of data of the ultrasonic signals, wherein synthesizing the data includes depicting an image including not the entire inspection object but instead only one surface of the inspection object in a region including a plurality of pixels partitioned in a grid-like fashion based on the collected pieces of data of the ultrasonic signals” in combination with the remaining elements as set forth in claim 13.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grellou et al. PG. Pub. No.: US 2014/0278292 A1 discloses a computer aided method is provided for coupling non-destructive inspection data for a material or structure to an analysis tool. The method includes receiving a voxel data representation of a damaged area of the material or structure, and generating a finite element mesh based on the voxel data representation. The finite element mesh includes a plurality of nodes, each node corresponding to one or more voxels of the voxel data representation. The method further includes integrating damage information from the voxel data representation into the finite element mesh by applying at least one integration rule, the damage information indicating whether or not a given voxel has sustained damage. Damage information for areas of the finite element mesh that do not include damage information is interpolated by applying at least one interpolation rule. A , however is silent on processing and synthesizing the collected pieces of data of the ultrasonic signals, wherein synthesizing the data includes depicting an image including not the entire inspection object but instead only one surface of the inspection object in a region including a plurality of pixels partitioned in a grid-like fashion based on the collected pieces of data of the ultrasonic signals or primary depicting processing of depicting an image including not the entire inspection object but instead only one surface of the inspection object in a region including a plurality of pixels partitioned in a grid-like fashion based on the data of the ultrasonic signals collected in the data collection processing.
Shepard PG. Pub. No.: US 2005/0008215 A1 discloses a sample, comprising the steps of obtaining a plurality of spatially distinct images (images taken over different regions of the sample) of the sample over time, each spatially distinct image having a plurality of pixels each pixel having an amplitude corresponding to the monotonically changing characteristic of a portion of the imaged sample, the sample, generating a data array for each pixel amplitude respectively corresponding to a portion of each spatially distinct image of the sample, the data array corresponding to a scaled version of the pixel amplitude at a given time or to a scaled version of the given time, fitting a polynomial to the data array associated with at least a portion of the plurality of pixels, the polynomial having at least two polynomial coefficients, such that each pixel amplitude respectively corresponding to a portion of each spatially distinct image of the sample is represented by a coefficient array containing said at least two polynomial coefficients, generating a plurality of reconstructed images corresponding to the plurality , however is silent on processing and synthesizing the collected pieces of data of the ultrasonic signals, wherein synthesizing the data includes depicting an image including not the entire inspection object but instead only one surface of the inspection object in a region including a plurality of pixels partitioned in a grid-like fashion based on the collected pieces of data of the ultrasonic signals or primary depicting processing of depicting an image including not the entire inspection object but instead only one surface of the inspection object in a region including a plurality of pixels partitioned in a grid-like fashion based on the data of the ultrasonic signals collected in the data collection processing.

Mizota et al. US PATENT No.: US 8,701,492 B2 discloses an ultrasonic measurement method and an ultrasonic measurement apparatus are capable of performing an inspection for a short time with a high SN ratio and a small variation An ultrasonic measurement method and an ultrasonic measurement apparatus are capable of performing an inspection for a short time with a high SN ratio and a small variation in sensitivity in a process for detecting a defect in all directions at 360 degrees using a matrix array sensor without performing mechanical scanning in all directions, while reducing noise that is caused by a bottom surface echo. An element selecting circuit selects a group of a plurality of ultrasonic transducer elements for transmission from among ultrasonic transducer elements that constitute a two-dimensional array sensor so that the ultrasonic transducer elements for selected for transmission are arranged in line symmetry with respect to a first line symmetric axis to set the group selected for , however is silent on processing and synthesizing the collected pieces of data of the ultrasonic signals, wherein synthesizing the data includes depicting an image including not the entire inspection object but instead only one surface of the inspection object in a region including a plurality of pixels partitioned in a grid-like fashion based on the collected pieces of data of the ultrasonic signals or primary depicting processing of depicting an image including not the entire inspection object but instead only one surface of the inspection object in a region including a plurality of pixels partitioned in a grid-like fashion based on the data of the ultrasonic signals collected in the data collection processing.

Grimard et al. PG. Pub. No.: US 20150316513 A1 discloses an apparatus for scanning a test object. The apparatus comprises a mechanical scanner, a probe and a controller. The probe is mounted on the mechanical scanner. The controller is operably connected to the mechanical scanner and to the probe. The controller controls a scanning motion of the probe to obtain a plurality of measurements for a corresponding plurality of scanning points on a surface of a reference object, builds a gain correction , however is silent on processing and synthesizing the collected pieces of data of the ultrasonic signals, wherein synthesizing the data includes depicting an image including not the entire inspection object but instead only one surface of the inspection object in a region including a plurality of pixels partitioned in a grid-like fashion based on the collected pieces of data of the ultrasonic signals or primary depicting processing of depicting an image including not the entire inspection object but instead only one surface of the inspection object in a region including a plurality of pixels partitioned in a grid-like fashion based on the data of the ultrasonic signals collected in the data collection processing.

Guan et al. PG. Pub. No.: US 2014/0200853 A1 discloses method and software system for flaw identification, grouping and sizing for fatigue life assessment for rotors used in turbines and generators. The method includes providing ultrasonic data of a plurality of rotor slices and providing volume reconstruction of the ultrasonic data. The method also includes providing in-slice identification, grouping and sizing of flaw indications in the rotor based on the volume reconstruction. Further, the method includes providing inter-slice identification, grouping and sizing of the flaw indications based on the in-slice flaw indications and providing flaw location and size information. , however is silent on processing and synthesizing the collected pieces of data of the ultrasonic signals, wherein synthesizing the data includes depicting an image including not the entire inspection object but instead only one surface of the inspection object in a region including a plurality of pixels partitioned in a grid-like fashion based on the collected pieces of data of the ultrasonic signals or primary depicting processing of depicting an image including not the entire inspection object but instead only one surface of the inspection object in a region including a plurality of pixels partitioned in a grid-like fashion based on the data of the ultrasonic signals collected in the data collection processing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852